Citation Nr: 0403558	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of an injury to the right hand.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of an injury to the right knee.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of an injury to the right hip.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a nose injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.




REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1956.

In a May 1979 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a deviated nasal septum, claimed as a 
broken nose; hearing loss; the residuals of an injury to the 
right hip; the residuals of an injury to the right knee; and 
the residuals of an injury to the right hand.  The veteran 
was notified of the May 1979 decision and did not appeal, and 
that decision is final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 19.153 (1978).

The veteran again claimed entitlement to service connection 
for those disabilities, and in a March 1999 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claims.  The 
veteran perfected an appeal of the March 1999 decision.

In a November 1999 rating decision the RO expressly found 
that new and material evidence had been received to reopen 
the claims for service connection for injuries to the right 
hand, right hip, right knee, and nose, and denied those 
claims on a de novo basis.  In addition, in the September 
2000 statement of the case the RO apparently found that new 
and material evidence had been submitted to reopen the claim 
for service connection for hearing loss, and also denied that 
claim de novo.  Regardless of the RO's findings regarding new 
and material evidence, however, the Board is precluded from 
considering the substantive merits of a claim for service 
connection in the absence of a finding by the Board that new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issues on appeal are 
whether new and material evidence has been submitted to 
reopen the previously denied claims.

In June 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.

The Board notes that the RO has adjudicated the issue of 
whether an award of service connection is warranted for the 
residuals of an injury to the right hand.  During the June 
2003 hearing the veteran indicated that he was unsure of 
whether the in-service injury occurred to the right hand, or 
the left hand.  The RO has not yet addressed the issue of 
entitlement to service connection for the residuals of an 
injury to the left hand, and that issue is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a right hand injury in May 1979, and that 
decision became final in the absence of an appeal.

2.  The evidence received subsequent to the May 1979 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material, 
however, because it does not bear directly and substantially 
on the issue on appeal, that being whether the veteran 
currently has a right hand disability that is related to an 
in-service injury, and it need not be considered in order to 
fairly decide the merits of his claim.

3.  The RO denied entitlement to service connection for the 
residuals of a right knee injury in May 1979, and that 
decision became final in the absence of an appeal.

4.  The evidence received subsequent to the May 1979 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material, 
however, because it does not bear directly and substantially 
on the issue on appeal, that being whether the veteran's 
right knee disability is related to an in-service injury, and 
it need not be considered in order to fairly decide the 
merits of his claim.

5.  The RO denied entitlement to service connection for the 
residuals of a right hip injury in May 1979, and that 
decision became final in the absence of an appeal.

6.  The evidence received subsequent to the May 1979 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material, 
however, because it does not bear directly and substantially 
on the issue on appeal, that being whether the veteran 
currently has a right hip disability that is related to an 
in-service injury, and it need not be considered in order to 
fairly decide the merits of his claim.

7.  The RO denied entitlement to service connection for the 
residuals of a nose injury in May 1979, and that decision 
became final in the absence of an appeal.

8.  The evidence received subsequent to the May 1979 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material, 
however, because it does not bear directly and substantially 
on the issue on appeal, that being whether the currently 
diagnosed disability pertaining to the nose (a deviated nasal 
septum) is related to an in-service injury, and it need not 
be considered in order to fairly decide the merits of his 
claim.

9.  The RO denied entitlement to service connection for 
hearing loss in May 1979, and that decision became final in 
the absence of an appeal.

10.  The evidence received subsequent to the May 1979 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's hearing loss is related to an in-service injury, 
and it need not be considered in order to fairly decide the 
merits of his claim.


CONCLUSIONS OF LAW

1.  The May 1979 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
right hand injury is final, new and material evidence has not 
been submitted, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1978); 38 C.F.R. § 3.156 (1998).

2.  The May 1979 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
right knee injury is final, new and material evidence has not 
been submitted, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1978); 38 C.F.R. § 3.156 (1998).

3.  The May 1979 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
right hip injury is final, new and material evidence has not 
been submitted, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1978); 38 C.F.R. § 3.156 (1998).

4.  The May 1979 rating decision in which the RO denied 
entitlement to service connection for the residuals of a nose 
injury is final, new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1978); 38 C.F.R. § 3.156 (1998).

5.  The May 1979 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1978); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have broken his right hand while boxing 
in service, which resulted in a chronic right hand 
disability.  He also claims to have injured his right knee 
and right hip as a result of a fall down a ship's ladder, 
which caused chronic knee and hip disabilities.  He has 
asserted that he broke his nose while boxing in service, 
which caused chronic breathing problems.  He has also 
asserted that his hearing loss was caused by noise exposure 
as a gun loader in service or, as an alternative, that the 
hearing loss was caused by injuries to his ears while boxing.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA as 
of that date.  See Pelegrini v. Principi, No. 01-944, slip 
op. at 10 (U.S. Vet. App. Jan. 13, 2004); VAOPGCPREC 7-03.  
Because the veteran's request to reopen his previously denied 
claims was pending at the RO in November 2000, the VCAA is 
applicable to the current appeal.  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

Duty to Notify

On receipt of a claim for benefits, including an attempt to 
reopen a previously denied claim, VA will notify the veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim.  VA will also inform the 
veteran of which information and evidence, if any, that he is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, No. 01-944, slip op. at 17.

The RO informed the veteran of the information and evidence 
needed to substantiate his claim in September 1998 by 
informing him that he was responsible for submitting medical 
evidence showing that he had the claimed disabilities, lay or 
medical evidence showing that the disabilities started during 
service, and medical evidence of a connection between an in-
service disease or injury and the current disabilities.  The 
RO also informed him that the RO would obtain his service 
medical records.  Although this notice was provided to the 
veteran in the context of establishing a well-grounded claim 
for service connection, and the VCAA eliminated the concept 
of a well-grounded claim, the notice nonetheless informed the 
veteran of the evidence needed to substantiate his claim 
because the evidentiary requirements are the same.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The RO also informed the veteran of the evidence needed to 
substantiate his claim in August 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, he could submit the required evidence directly 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence not in his 
possession, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The Board notes that in the August 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., 345 F.3d at 1345, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 3.159(b)(1), which allowed 
the RO to adjudicate the claim based on the evidence of 
record at the end of a 30 day period.  The Federal Circuit 
found that the denial of a claim within one year of the 
notice, with a promise to reopen the claim within the one-
year period if substantiating evidence was submitted, did not 
satisfy the statutory requirement that the veteran be allowed 
one year in which to submit the requested evidence.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  

The Board also notes that in Pelegrini, No. 01-944, slip op. 
at 14, the United States Court of Appeals for Veterans Claims 
(Court) determined that 38 U.S.C.A. § 5103(a) required that 
the notice informing the veteran of the evidence needed to 
substantiate his claim be sent prior to an unfavorable RO 
decision.  In the instant appeal the September 1998 notice 
was sent to the veteran prior to the RO's March 1999 
unfavorable decision.  In addition, although the August 2001 
notice was sent following the March 1999 decision, the 
veteran has had more than two years following that notice to 
submit additional evidence or identify evidence for the RO to 
obtain.  Following the August 2001 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the veteran's 
claims in the June 2002 supplemental statement of the case.  
The veteran provided testimony before the undersigned in June 
2003.  In resolving his appeal the Board will consider all 
the evidence now of record, including the evidence submitted 
following the March 1999 RO decision.  For those reasons the 
Board finds that the veteran has not been prejudiced by his 
having been notified of the evidence needed to substantiate 
his claims following the RO's March 1999 unfavorable 
decision.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(prejudice is not shown if the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question being considered and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing).  

The RO provided the veteran a statement of the case in 
September 2000 and a supplemental statement of the case in 
June 2002.  In those documents the RO informed the veteran of 
the regulatory requirement for establishing service 
connection and the definition of new and material evidence, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  

During the October 2000 hearing before the RO's Decision 
Review Officer and the June 2003 hearing before the 
undersigned, the veteran was informed of the necessity of 
providing evidence showing that he had had the claimed 
disabilities since his separation from service.  Adjudication 
of his appeal was delayed following the June 2003 hearing to 
give him the opportunity to submit additional evidence, but 
no additional evidence has been received or identified.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence that could be considered new and 
material, and the evidence needed to substantiate his claims 
for service connection.

Duty to Assist

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claims 
of entitlement to service connection for the residuals of 
injuries to the right hand, the nose, the right hip, and the 
right knee, and for hearing loss.  Because the veteran's 
claim was submitted prior to August 29, 2001, in the absence 
of a finding that new and material evidence has been 
submitted, VA does not have a duty to assist him in obtaining 
evidence in support of his claim.  38 C.F.R. § 3.159(c) 
(2003).

Regardless of that determination, the Board notes that the RO 
has obtained the veteran's service medical records, a listing 
of his duty assignments from his service personnel records, 
his VA treatment records, and the available private treatment 
records he identified.  The veteran reported having received 
treatment for the claimed disabilities from private 
physicians prior to 1979, but he also indicated that he had 
attempted to obtain the records of that treatment and that 
the records were not available.  In addition, he provided 
testimony at hearings before the Decision Review Officer and 
the undersigned in October 2000 and June 2003, respectively.  
The RO also provided the veteran VA medical and audiometric 
examinations in November and December 1998 and May 2002.  The 
RO also obtained medical opinions regarding the claimed nexus 
between the currently diagnosed disorders and the injuries 
purportedly incurred by the veteran during service.

The Board notes that in conjunction with his June 2003 
hearing the veteran submitted lay statements from two 
individuals who had served with him on the U.S.S. Higbee.  
Those statements were apparently not considered by the RO, 
nor were they included in a supplemental statement of the 
case.  On reviewing the statements the Board finds, however, 
that the statements are essentially duplicative of statements 
submitted to the RO in October 1999.  Because the statements 
are cumulative and redundant of the evidence considered by 
the RO in the November 1999 rating decision, remand of the 
case for consideration of that evidence by the RO in the 
first instance is not required.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the revisions to 38 C.F.R. § 19.9 and 
20.1304, which allowed the Board to develop and consider 
evidence in the first instance, without remand of the case to 
the RO, are invalid).

Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

If a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Hearing Loss Disability

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).



New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1978).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of new and material 
evidence was revised in August 2001.  With the revision, 
"new" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers that is neither 
cumulative or redundant of the evidence previously of record.  
"Material" evidence is defined as existing evidence that 
relates to an unestablished fact necessary to substantiate 
the claim and presents the reasonable possibility of 
substantiating the claim.  See Paralyzed Veterans of America, 
et. al., 345 F.3d at 1353; 38 C.F.R. § 3.156 (2003).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 
45,620, (Aug. 29, 2001).  Because the veteran's claim was 
initiated prior to August 2001, his claim will be adjudicated 
by applying the law previously in effect.

Factual and Procedural Background

The veteran's service medical records show that on entering 
service in June 1952 he had a two-inch scar on the right 
knee.  The records are silent for any complaints or clinical 
findings regarding an injury to the right hand, the right 
knee, the right hip, the nose, the ears, or any hearing 
deficit during service.  The records do indicate that in 
February 1953 he apparently incurred an injury to the left 
thumb, in that an X-ray was then obtained that showed no 
evidence of trauma.  He was again treated for a laceration on 
the left hand in August 1955.  The report of his March 1956 
separation examination indicates that the examination 
revealed the two-inch scar on the right knee, but the upper 
extremities, the lower extremities, the nose, and the ears 
were all normal.  His hearing acuity was evaluated using the 
spoken and whispered voice test, and was shown to be normal.

The veteran's discharge certificate indicates that his 
occupational specialty number was CS-3029-25, which the RO 
has determined to be a commissaryman.  His most significant 
assignment was on the U.S.S. Higbee, and he had two years and 
three months of sea service.  His service training courses 
did not include any courses reflecting artillery or gunnery 
expertise.  He received the National Defense Service Medal, 
the Korean Service Medal, and the United Nations Service 
Medal. 

The veteran initially claimed entitlement to VA compensation 
benefits in January 1979, and that claim included all of the 
disabilities currently on appeal.  He did not then describe 
the injury to his right hand, in terms of which finger or 
metacarpal was fractured.  In his January 1979 application he 
reported having received treatment for his right hand and 
nose in 1953, and his right hip and knee in 1954.  He denied 
having received any treatment for hearing loss during 
service.  He did not report having received any treatment for 
the disabilities following his separation from service until 
January 1979, when he was treated for hearing loss.

In conjunction with the January 1979 claim the RO obtained a 
medical report from K.A.S., M.D., in which Dr. S. stated that 
he had treated the veteran for bilateral serous otitis, 
hearing loss, and pharyngitis in January 1979.  He also 
stated that he had not seen the veteran since January 1979.

The RO provided the veteran a VA audiometric examination in 
March 1979, which revealed that he then had a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  During a March 
1979 VA otolaryngology examination he reported having a long-
standing hearing loss that he attributed to noise exposure as 
a gunner on board a Navy ship.  He reported having 
experienced a progressive hearing loss since then.  The 
otolaryngologist noted the progressive bilateral hearing 
loss, but neither the audiologist or the otolaryngologist 
provided an opinion regarding the etiology of the hearing 
loss.

During a March 1979 VA orthopedic examination the veteran 
reported having been a boxer while serving in the Navy and 
having incurred many injuries to his hands.  He stated that 
in 1954 he had incurred a fracture of the right second 
metacarpal, and that he continued to experience pain in the 
right hand.  He also reported having injured his right hip as 
the result of a fall on board a ship in 1956.  He stated that 
he had injured his right knee in a fall on board a ship, but 
he was unable to remember the year in which that injury 
occurred.  He stated that he continued to experience pain in 
the hip, and pain and swelling in the right knee.  He did not 
report having received any treatment for the hand, hip, or 
knee following his separation from service.  X-ray studies of 
the pelvis (hips) and right knee were normal, and an X-ray of 
the right hand disclosed a possible minimal deformity of the 
fifth metacarpal that could represent an old fracture.  

The examination resulted in diagnoses of an injury to the 
right hand with fractured metacarpals, healed, which the 
examiner defined as a fracture of the fifth metacarpal 
following the X-ray study; an injury to the right hand with 
instability of the first metacarpophalangeal joint; a history 
of an injury to the right hip, with residual limitation of 
motion; chronic trochanteric bursitis of the right hip; and a 
history of an injury to the right knee, with residual 
instability due to an incompetent anterior cruciate ligament 
and chronic synovitis.  Other than including the history of 
injuries in the diagnoses, the examiner did not provide an 
opinion regarding the etiology of any of the claimed 
orthopedic disabilities.

While undergoing a March 1979 VA medical examination the 
veteran reported having been in approximately 150 fights as a 
boxer in the Navy, and having incurred injuries to the eyes, 
ears, and nose.  He also reported having been a gunner in the 
Navy, with resulting hearing problems.  He did not report 
having received any treatment for his claimed disabilities 
prior to January 1979.  That examination resulted in the 
diagnosis of a deviated nasal septum, but the examiner did 
not indicate whether the abnormality was related to any 
injury during service.

Based on the evidence shown above, in the May 1979 rating 
decision the RO denied entitlement to service connection for 
a deviated nasal septum; bilateral hearing loss; history of 
an injury to the right hip; bursitis of the right hip; an 
injury to the right hand with fracture of the fifth 
metacarpal, healed, with residual instability; and a history 
of an injury to the right knee with residual instability and 
chronic synovitis.  The RO denied service connection because 
the evidence did not show that the veteran had incurred the 
claimed injuries while in service.

The veteran submitted an additional application for VA 
compensation benefits for the same disabilities in August 
1998, and requested that the previously denied claim be 
reopened.  In completing that application he did not report 
having received any treatment for the claimed disabilities 
since his separation from service.  He again reported having 
been a boxer while in the Navy, at which time he broke his 
nose and right hand.  He also reported having been a gunner 
on the U.S.S. Higbee, and having fallen and injured his right 
hip and knee while participating in a firing drill.

In September 1998 the RO obtained a report showing that the 
veteran had been treated in November 1994 and November 1997 
for bilateral hearing loss.

In conjunction with his current claim the veteran has 
submitted multiple lay statements from individuals with whom 
he served in the Navy, and other individuals who knew him 
since his separation from service.  An October 1998 statement 
indicates that the individual had known the veteran since 
1972, and that he initially noticed that the veteran had a 
problem with his hip in 1978 and a hearing problem in 1985.  
Another individual, who had known the veteran since 1967, 
indicated that the veteran had had difficulty hearing for 
several years, but that his ability to hear had deteriorated 
drastically in the previous three years.  He also stated that 
the veteran had difficulty breathing due to having broken his 
nose several years previously, and difficulty walking due to 
hip and knee injuries.

The veteran submitted an application for non-service 
connected pension benefits in November 1998.  In that 
application he stated that his problems started in 1977, but 
resulted from injuries he had had in service.  In responding 
to the question regarding medical treatment for his 
disabilities, he stated that he was initially treated in 
1978.  He submitted a narrative statement in which he 
indicated that he had had difficulty hearing after he was 
separated from service, but he ignored the problem until he 
was older and it began to interfere with his work and daily 
activities.  He stated that he had injured his right hip and 
knee when climbing up a ship's ladder in service, which had 
progressively gotten worse.  He also stated that he had 
broken his right hand while training as a boxer for the 
Olympic trials, for which he was treated at Fort Lewis, 
Washington, and that he had broken his nose several times.

The RO obtained private treatment records indicating 
treatment of otitis media and decreased hearing beginning in 
June 1994, but those records do not reflect any etiology for 
the disorders.

The RO provided the veteran a VA orthopedic examination in 
November 1998, at which time he reported having fallen from 
the second to the first deck of a ship in 1952 and injuring 
his right hip and knee.  He stated that those injuries were 
treated by a medical corpsman, and that over the years he 
developed right hip and knee pain.  The examiner noted that 
the veteran had incurred a fracture of the right fifth 
metacarpal in service, and that since then he had experienced 
a loss of dexterity in the hands.

Prior to the receipt of the results of X-ray studies, the 
examiner provided diagnoses of degenerative joint disease of 
the right knee and lateral, collateral ligament insufficiency 
with synovitis; trochanteric bursitis of the right hip; and a 
fracture of the right fifth metacarpal.  A subsequent X-ray 
study of the right knee showed minimal degenerative joint 
disease, and X-rays of the right hand and hip were normal.  
The examiner did not provide an opinion regarding the cause 
of any of the orthopedic impairments.

During a VA audiometric examination in December 1998, the 
veteran attributed his hearing loss to having worked as a 
gunner in the Navy for 18 months.  He stated that he was 
aware of having a hearing loss when he was separated from 
service, but reported having had middle ear disorders 
following service.  He then stated that his hearing acuity 
had "fluctuated" over the years.  He denied any post-
service noise exposure.  The examination resulted in a 
diagnosis of mild hearing loss in the low to mid frequencies, 
and severe to profound hearing loss in the high frequencies.  
The audiologist did not provide an opinion regarding the 
cause of the hearing loss.

The veteran also underwent a VA otolaryngology examination in 
December 1998, which was conducted by the same physician who 
provided his private treatment in January 1979.  During that 
examination the veteran reported that while in the Navy he 
was a boxer for the first year, a cook for two and a half 
years, and on "general quarters" for six months as a 
gunner's mate.  He stated that he experienced noise exposure 
while working as a gunner's mate, and was unable to remember 
whether he used any hearing protection.  He also stated that 
he noticed some hearing loss following his separation from 
service, but that he did not seek any treatment.  In 
addition, he stated that his hearing had gotten much worse 
over the previous five to seven years.  He denied having 
experienced any noise exposure following his separation from 
service.  He stated that he began having problems with 
Eustachian tube dysfunction following his separation from 
service, to which the examiner attributed at least part of 
his hearing loss.  He also reported having had difficulty 
breathing since he was in service, and that he had injured 
his nose while boxing during service.

The physician noted the results of the December 1998 
audiometric examination, and found that that examination 
revealed a bilateral sensorineural hearing loss with moderate 
hearing loss in the low and middle frequencies, and severe 
hearing loss in the high frequencies.  A physical examination 
also revealed a nasal septum deviation, with airway 
restriction on the right side.  The physician noted that the 
veteran had experienced some noise exposure during service, 
and found that that noise exposure may have contributed to 
the hearing loss.  The physician also found, however, that 
the hearing loss possibly occurred following service.  The 
examiner determined that in the absence of audiometric 
testing on separation from service, it was not possible to 
determine when the hearing loss actually occurred; he also 
noted, however, that the veteran reported a worsening of his 
hearing loss over the previous five to seven years.  The 
physician also determined that the nasal septum deformity 
"may well have occurred" while boxing in service.

VA treatment records disclose that the veteran received 
ongoing treatment for coronary artery disease beginning in 
August 1998, at which time he reported having pain in the 
right hip.  In October 1998 he reported experiencing a 
decrease in manual dexterity, which was worse when he had 
pain in his shoulders.  A November 1998 treatment record 
indicates that his right hip pain could be a symptom of 
claudication due to peripheral vascular disease, and that he 
had degenerative joint disease in the right knee.  In January 
1999 his treated physician noted that his medical history 
included degenerative joint disease of the right knee, as 
well as other multiple impairments, but the records do not 
reflect any specific treatment for the knee.

According to the evidence in the claims file, the veteran 
attended a reunion of the crew of the U.S.S. Higbee in 
September 1999.  Prior to attending the reunion he prepared 
statements for signature by individuals with whom he served, 
indicating that he was a boxer while in the Navy; that he 
broke his right hand while in training for the Olympic 
trials; that his nose was broken several times and his ears 
struck while boxing; that he slipped and fell down a ship's 
ladder in 1954, following which he was treated by the ship's 
medics for two weeks; and that he was a gun loader in the 
Navy, and suffered temporary hearing loss after each 
incident.  In November 1999 the veteran submitted eleven 
copies of this statement, all of which had been signed by 
different individuals who purportedly served with him on the 
U.S.S. Higbee.

In November 1999 the veteran submitted a summary of the 
symptoms he experienced following separation from service.  
The document indicates that he began experiencing a loss of 
hearing and problems with his right hand, knee, and hip in 
1958, and that all of those problems worsened with the 
passage of time.  He did not report having received any 
treatment for the claimed disorders prior to 1979.

In his January 2000 notice of disagreement the veteran 
reported having been treated by the medical facility at the 
Bremerton Naval Station for a broken hand (he previously 
reported having been treated at Fort Lewis, Washington).  
With his notice of disagreement he submitted a copy of his 
Navy personnel record documenting his assignments while in 
the Navy.  That document shows that he was assigned to the 
Bremerton Naval Station from December 1952 to December 1953, 
to the U.S.S. Higbee from December 1953 to December 1955, and 
to the U.S.S. Frontier from December 1955 until his 
separation in March 1956.

The veteran also submitted a history of the U.S.S. Higbee, a 
Navy destroyer, which shows that the ship was deployed to the 
Korean coast in 1949 with the 7th Fleet.  During the Korean 
War the ship's duties consisted of screening a Fast Carrier 
Task Force as the Task Force launched missions against the 
North Koreans, and patrolling the Formosa Straits.  The ship 
returned to the United States (Long Beach) in June 1953 and 
underwent a six-month modernization.  Following that 
modernization the ship conducted six-month peacetime cruises 
in the western Pacific, which alternated with periods of 
upkeep and training in San Diego.  The history does not 
reflect any combat duties for the U.S.S. Higbee after June 
1953, until the ship participated in the Vietnam War 
beginning in 1965.

The veteran submitted lay statements from two individuals in 
October 2000, in which those individuals stated that they 
were on board the U.S.S. Higbee when the veteran fell off a 
ladder in 1954 and was severely injured.

During the October 2000 hearing before the RO Decision Review 
Officer, the veteran testified that after he completed basic 
training he was assigned to the naval station in Bremerton, 
Washington, and that while there he was assigned special duty 
as a boxer.  He did that for about one year, and when in 
training for the Olympic tryouts he broke his hand.  He 
stated that although he had reported that the injury had 
occurred to his right hand, his records indicated that it was 
his left hand that was broken, and that he had, in fact, 
broken both hands.  He stated that he was treated at the Navy 
medical facility in Bremerton, and that the hand was casted.  
He also testified that he continued to box after being 
assigned to the U.S.S. Higbee, and that he suffered numerous 
injuries while boxing, including a broken nose on several 
occasions.  He stated that the medical corpsman had treated 
him numerous times for his various boxing injuries.  

When questioned about the fracture of his hand, the veteran 
stated that his hand was not fractured, but that one of his 
knuckles had apparently dislocated.  The transcript of the 
hearing does not reflect whether this injury occurred to the 
right or the left hand, although the veteran was 
demonstrating the injury in the hearing.  He also stated that 
his physicians had told him that the problems he was having 
with both hands were due to arthritis because of his age.  He 
testified that he had pain in his hands and a decrease in 
hearing after he was separated from service, but that he had 
not sought any medical treatment.  When explaining his 
thoughts regarding the cause of his hearing loss, he stated 
that he was a ship's gunner on a destroyer during the Korean 
War and that he was not given hearing protection.  He also 
stated that he stood about two feet from the gun when it was 
fired.  

In describing the injury to his hip and knee, he stated that 
he was climbing a ladder on the U.S.S. Higbee in 1954 when 
the ship rolled, causing him to fall about 15 feet to the 
lower deck.  He also stated that when he hit the deck he 
"busted" his knee, hip, arm, etc.  He was carried to sick 
bay, and was "laid up" for two or three days.  He was 
treated with a heating pad and ointment, following which he 
was returned to full duty.  He stated that for the last two 
years that he was on the ship he was a cook, and that he had 
been a cook, called to general quarters, when the injury 
occurred.  He also stated that he first noticed having a 
problem with his knee in 1956, 1957, or 1958, but that he did 
not seek treatment until 1958.  He reported being treated by 
a Dr. Johnson in 1958, but that those records were not 
available.  He was treated for swelling in the knee after 
that, but was unable to recall when that occurred.  He stated 
that he did not have any problems with his hip until 1979.

He also stated that while he was on the ship it was fired 
upon by the North Koreans, but that the ship was out of 
range.  He was unable to remember whether the ship returned 
fire.

In a January 2001 statement the veteran reported that he had 
seen Dr. Johnson 37 or 38 years previously (1962 or 1963), 
and that Dr. Johnson was no longer in practice.  He stated 
that he was subsequently treated for swelling in the knee in 
1972, but that those records were no longer available.

The RO provided the veteran an additional VA orthopedic 
examination in May 2002, which included review of his claims 
file and his VA treatment records.  The examiner noted that 
the issue being developed was whether the veteran had 
sustained certain injuries while on active duty, and he 
referenced the veteran's hearing testimony and the statements 
submitted by individuals with whom the veteran had served 
regarding the claimed in-service injuries.

During the examination the veteran reported that he had 
"busted" both hands and his nose while boxing in the Navy.  
He also reported that he had injured his right knee and hip 
in a fall on board the ship.  The examiner noted that a 
review of his file, including his service medical records, 
failed to disclose any documentation regarding the claimed 
injuries.  The examiner indicated that the veteran was a poor 
historian, in that he was unable to give detailed information 
regarding the claimed injuries.  Following an examination and 
review of existing X-ray studies, the examiner provided the 
following diagnoses:  arthralgia, right hand, without 
objective evidence of a history of a fracture; arthralgia, 
right hip; arthralgia, right knee; and degenerative joint 
disease of the right patellofemoral joint.  In responding to 
the RO's request for a medical opinion regarding a 
relationship between the claimed disabilities and the 
veteran's service, the examiner stated:  "[o]ther than 
anecdotal information, as described above, there has been no 
additional objective information to support the veteran's 
claim that any disability, referencing his right hand, his 
right hip, or his right knee, is directly related to service 
injuries."

The RO also provided the veteran additional otolaryngology 
and audiometric examinations in May 2002.  During the 
audiometric examination the veteran attributed his hearing 
loss to the exposure to gunfire during the Korean War.  He 
then indicated that he was aware of having a hearing loss 
when he was separated from service.  The examiner noted that 
the veteran also had a history of middle ear disorders 
following service.  The veteran reported significant 
worsening in his hearing loss beginning in 1998.  The 
audiometric examination confirmed the diagnosis of bilateral 
hearing loss.

During the otolaryngology examination the veteran reported 
having boxed for three years while in the Navy, and having 
been struck about the head numerous times.  The physician 
reviewed the results of the audiometric testing and found 
that those test results were indicative of bilateral, 
symmetrical, mixed hearing loss.  The physician found that 
the absence of hearing above 2000 cycles was sensorineural, 
and consistent with his history of exposure as a gunner on a 
Navy destroyer for three years.  The physician indicated that 
the noise exposure had occurred when the veteran was in 
training and in combat.  The physician also found that the 
hearing loss below 3000 cycles was of the mixed type and was 
consistent with the appearance of his tympanic membranes, 
which showed healed perforations, atrophy, and retraction of 
one-third of the membranes, and his history of Eustachian 
tube insufficiency.

The veteran provided hearing testimony before the undersigned 
Veterans' Law Judge in June 2003.  That testimony was 
essentially duplicative of the testimony given in October 
2000.



Analysis

Residuals of Right Hand and Nose Injuries

The evidence submitted following the RO's May 1979 decision 
includes the veteran's statements and hearing testimony 
indicating that he had boxed while in the Navy, and that he 
injured his hand and nose while boxing.  Those statements and 
the hearing testimony are not new, in that it is cumulative 
and redundant of the evidence of record in May 1979, which 
included the veteran's statements regarding the claimed hand 
and nose injuries while boxing.  

The evidence also includes the reports of the November and 
December 1998 VA medical examinations, which reflect 
diagnoses of a healed fracture of the right fifth metacarpal 
and a deviated nasal septum.  That evidence is also 
cumulative of the evidence of record in May 1979, in that the 
diagnosis of the metacarpal fracture was apparently based on 
the results of the March 1979 examination, in that the X-ray 
obtained in November 1998 showed the right hand to be normal.  
The diagnosis of the deviated nasal septum is cumulative, 
because the VA examination in March 1979 resulted in a 
diagnosis of a deviated nasal septum.

The VA otolaryngologist in December 1998 provided the opinion 
that the veteran's nasal septum deformity "may well have 
occurred" while boxing in service.  Because the veteran's 
service medical records do not document any nose injury 
during service, that medical opinion is apparently based on 
the veteran's report of having injured his nose while boxing.  
The veteran's allegation of having injured his nose while 
boxing was considered in the May 1979 decision, and refuted 
due to the absence of any contemporaneous records reflecting 
such an injury.  A medical opinion that is based on the 
veteran's reported history, if his reported history has been 
previously considered and rejected, does not constitute new 
and material evidence.  Molloy v. Brown, 9 Vet. App. 513, 516 
(1996).  For that reason the Board finds that the December 
1998 opinion is not new and material.  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).

The VA treatment records documenting a complaint of loss of 
dexterity in the hands are new, in that the evidence of 
record in May 1979 did not include any medical evidence 
documenting any complaints pertaining to the hands.  The 
evidence is not material, however, because it is not 
probative of whether the veteran incurred a hand injury in 
service, it does not show a diagnosis of a current hand 
disability, nor do the records indicate that the current 
complaints are in any way related to service.

The lay statements that the veteran presented in November 
1999, indicating that he had broken his right hand and nose 
while boxing in service, are also new, because he had not 
previously submitted any corroborative evidence of having 
injured his hand or nose while in service.  The statements 
are not material, however, because the individuals are not 
competent to provide evidence of the veteran having fractured 
his hand or nose during service.  As lay persons the 
individuals are competent to provide evidence of observable 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
They are not, however, competent to provide evidence of a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The occurrence of a fracture is not subject to 
lay observation, because such a finding requires medical 
knowledge.  See Grover v. West, 12 Vet. App. 109 (1999).  For 
that reason the lay statements are not probative of the 
veteran having incurred a hand or nose injury in service.

In this regard the Board notes that in his January 1979 
claim, his August 1998 claim, and multiple statements 
submitted prior to October 2000, the veteran reported that 
the injury had occurred to his right hand.  Prior to the 
October 2000 hearing he had apparently reviewed his service 
medical records, or the RO's reference to those records in 
the rating decisions or statement of the case, showing that 
his left hand had been X-rayed in service and showed no 
evidence of a fracture.  He then revised his allegations to 
pertain to the left hand, rather than the right hand.  
Although he had consistently stated previously that he had 
fractured the hand, in the hearing he indicated that he had 
dislocated a finger.  The Board concludes from a review of 
the veteran's inconsistent statements that he himself is 
unsure as to which hand was injured, or the nature of the 
injury.  Given his poor recollection of the injury, any 
statement by his shipmates that may have relied on their 
combined recollection cannot be presumed to be credible.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the presumption 
of credibility does not apply to evidence that is based on an 
inaccurate factual premise).

The November 1999 statement in which the veteran indicated 
that he started having problems with his right hand in 1958 
is also new, in that the evidence previously of record did 
not document the onset of his complaints pertaining to the 
right hand.  The evidence is not material, however, because 
it indicates that the hand problems began two years after he 
was separated from service.  His assertions are not 
probative, therefore, of continuing symptomatology since the 
claimed injury occurred in 1953, or since his separation from 
service.

The evidence received following the May 1979 decision 
includes the veteran's testimony regarding his ship firing on 
North Korea.  The Board notes in this regard that if the 
veteran was engaged in combat with the enemy while in active 
service, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Although there is a question of whether the veteran engaged 
in combat while in service, he does not contend that the 
injury to his hand or nose occurred during combat.  He claims 
that the injuries occurred while he was boxing in Navy 
competitions.  For that reason, although the evidence 
regarding combat service may be new, it is not material 
because it does not bear directly and substantially on the 
issue of whether the veteran's lay evidence alone is 
sufficient to establish the occurrence of the claimed 
injuries.  The evidence of combat service, in the absence of 
evidence indicating that the claimed injuries resulted from 
such service, is not material to resolution of the issue on 
appeal.

The report of the May 2002 VA orthopedic examination is also 
new, in that prior to the May 1979 decision the RO had not 
obtained a medical opinion regarding the claimed nexus 
between the current hand complaints and an in-service injury.  
The examination report is not material, however, because it 
does not establish a current diagnosis of disability 
pertaining to the hand, it is not probative of the veteran 
having incurred a hand injury in service, and it does not 
reflect a positive relationship between his current 
complaints and any incident of service.  The examiner 
provided a diagnosis of "arthralgia," which is defined as 
pain in a joint.  Stedman's Medical Dictionary 149 (26th Ed. 
1995).  Pain, in the absence of objective evidence of the 
underlying pathology, does not constitute a medical diagnosis 
of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed in part, vacated and remanded in part sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001), vacated and remanded on other grounds No. 00-7099 
(U.S. Vet. App. Nov. 6, 2001).  The examiner also found that, 
except for the veteran's reported history, there was no 
evidence of him having incurred an in-service injury to the 
hand.  In the absence of such, the examiner found that there 
was no evidence supporting the veteran's contention that he 
has a current hand disability that is related to service.

In summary, although some of the evidence submitted following 
the May 1979 decision is new, that evidence is not material 
because it does not bear directly and substantially on the 
issue of whether the veteran currently has a right hand or 
nose disability that is related to an in-service injury.  For 
that reason the Board finds that new and material evidence 
has not been submitted, and the claims of entitlement to 
service connection for the residuals of injuries to the right 
hand and nose are not reopened.

Residuals of Injuries to the Right Hip and Knee

The evidence submitted following the RO's May 1979 decision 
includes the veteran's statements and hearing testimony 
indicating that he injured his right knee and hip as the 
result of a fall while climbing a ladder on board a ship 
during a firing drill.  Those statements and the hearing 
testimony are not new, in that they are cumulative and 
redundant of the evidence of record in May 1979, which 
included the veteran's statements regarding the claimed fall 
and resulting injuries to the right hip and knee.  

The October 1998 statements indicating that the veteran had a 
problem with his hip in 1978 and difficulty walking due to 
hip and knee injuries are new, in that the veteran had not 
previously submitted any corroborative lay statements 
regarding the existence of a hip or knee disability.  The 
evidence is not material, however, because it is not 
probative of the veteran having incurred an injury to the 
right hip or knee during service, nor does it indicate that 
any current impairment is related to service.  Evidence of 
the veteran having a right hip or knee disability 20 years 
following his separation from service is not material to 
whether either disability was incurred in service.

The report of the November 1998 VA orthopedic examination is 
new, to the extent it establishes a diagnosis for the right 
knee disability of degenerative joint disease, which 
diagnosis was not previously shown.  The report is not 
material, however, because it is not probative of the veteran 
having incurred a knee or hip disability in service, nor does 
it indicate that the currently diagnosed knee or hip 
disability is related to any incident of service; the 
examiner did not provide an opinion regarding the cause of 
any of the orthopedic impairments.  Because the evidence does 
not bear directly and substantially on the issue being 
considered, that being whether the veteran incurred an injury 
to the right hip or knee in service and whether any currently 
diagnosed hip or knee disability is related to such injury, 
the evidence is not material.

The VA treatment records disclosing that the veteran reported 
having pain in the right hip in August 1998, that he was 
noted to have degenerative joint disease in the right knee in 
November 1998, and the finding in November 1998 that the 
right hip pain could be a symptom of claudication due to 
peripheral vascular disease are new, in that the evidence 
previously of record did not include medical records 
documenting treatment for the claimed disabilities.  The VA 
treatment records are not material, however, because they do 
not indicate that either disorder is etiologically related to 
any incident of service.

The lay statements that the veteran presented in November 
1999 and October 2000, indicating that he slipped and fell 
down a ship's ladder in 1954, following which he was severely 
injured and treated by the ship's medics for two weeks, are 
also new, because he had not previously submitted any 
corroborative evidence of having fallen in service.  The 
statements are not material, however, because they are not 
probative of whether the veteran injured his right hip or 
knee in the fall.  The individuals did not verify that the 
veteran had incurred any injury to the right hip or knee in 
the reported fall, in that they did not describe any 
observable symptoms of any disability affecting the right hip 
or knee during or after the fall.  Because the statements do 
not bear directly and substantially on the issue on appeal, 
that being whether the veteran incurred an injury to the 
right hip or knee during service, they are not material.

In this regard the Board notes that the veteran has been very 
vague in describing the claimed injuries, in that he has not 
indicated how or to what extent the hip or knee were injured.  
During the March 1979 orthopedic examination he stated that 
the hip injury occurred in a fall in 1956, but that he was 
unable to remember when the knee was injured, indicating that 
the injuries occurred at different times.  He later stated 
that both injuries occurred as the result of a fall in 1954.  
The examiner in May 2002 found that the veteran was a poor 
historian, in that he could not give detailed information 
regarding the alleged injuries.

The lay statements from the veteran's shipmates are even more 
vague, in that they refer only to a fall having occurred.  
They indicated in the statements (which were prepared by the 
veteran) that he was treated by the ship's medics for two 
weeks, but in the October 2000 hearing the veteran testified 
that he was treated for two or three days, then returned to 
duty.  The vagueness in describing the claimed injuries, and 
the discrepancy in the amount of treatment received following 
the injuries, indicate that the veteran's recollection of the 
events that occurred in service (45 years previously) are 
questionable in establishing that an injury to the hip or 
knee actually occurred.  Any corroborating evidence that 
incorporates his recollection is also questionable, including 
the lay statements from his shipmates.  In making this 
observation the Board is not making a determination regarding 
the veteran's credibility, or otherwise weighing the 
probative value of the evidence he has submitted, but merely 
evaluating the probative value of the newly submitted 
evidence in order to determine whether it is, in fact, 
material to the issue in contention.  Cf. Hensley v. West, 
212 F.3d 1255, 1262 (Fed. Cir. 2000) (although the evidence 
is generally presumed to be credible, that presumption does 
not apply if the evidence is inherently incredible).  Because 
the lay statements are not definitive of the claimed 
injuries, they need not be considered in order to fairly 
evaluate the merits of the veteran's claim.

The November 1999 statement in which the veteran indicated 
that he started having problems with his right hip and knee 
in 1958 is new, in that the evidence previously of record did 
not document the onset of his complaints pertaining to the 
hip and knee.  The evidence is not material, however, because 
it indicates that the complaints began two years after he was 
separated from service.  His assertions are not probative, 
therefore, of continuing symptomatology since the claimed 
injury occurred in 1954, or since his separation from 
service.

Regarding the question of the veteran's combat service, in 
his various statements he has not indicated that the claimed 
injury to his right hip or knee occurred in combat.  He 
claims that the injuries occurred when he was summoned to 
general quarters for a firing drill, not while in actual 
combat.  For that reason, although the evidence regarding 
combat service may be new, it is not material because it does 
not bear directly and substantially on the issue of whether 
the veteran's lay evidence alone is sufficient to establish 
the occurrence of the claimed injuries.  The evidence of 
combat service, in the absence of evidence indicating that 
the claimed injuries resulted from such service, is not 
material to resolution of the issue on appeal.

The report of the May 2002 VA orthopedic examination is also 
new, in that prior to the May 1979 decision the diagnosis of 
degenerative joint disease in the right knee had not been 
rendered and the RO had not obtained a medical opinion 
regarding the claimed nexus between the current hip and knee 
complaints and an in-service injury.  The examination report 
is not material, however, because it is not probative of the 
veteran having incurred a hip or knee injury in service, and 
it does not reflect a positive relationship between his 
current complaints and any incident of service.  The examiner 
found that, except for the veteran's reported history, there 
was no evidence of him having incurred an in-service injury 
to the right knee or hip.  In the absence of such, the 
examiner found that there was no evidence supporting the 
veteran's contention that his current complaint of hip pain 
or the degenerative joint disease in his right knee are 
related to service.  Because the medical report does not bear 
directly and substantially on the issue under consideration, 
that being that the veteran currently has disabilities of the 
right hip or knee that are etiologically related to an in-
service injury, the evidence is not material to the claim.

In summary, although some of the evidence submitted following 
the May 1979 decision is new, that evidence is not material 
because it does not bear directly and substantially on the 
issue of whether the veteran currently has a right hip or 
knee disability that is related to an in-service injury.  For 
that reason the Board finds that new and material evidence 
has not been submitted, and the claims of entitlement to 
service connection for the residuals of injuries to the right 
hip and knee are not reopened.

Hearing Loss

The evidence submitted following the RO's May 1979 decision 
includes the veteran's statements and hearing testimony 
indicating that he had served as a gunner while in the Navy, 
and that he suffered a hearing loss as a result of that 
service.  Those statements and the hearing testimony are not 
new, in that it is cumulative and redundant of the evidence 
of record in May 1979, which included the veteran's 
statements regarding his claimed in-service noise exposure.  

The September 1998 report showing that the veteran had been 
treated for bilateral hearing loss and the reports of the 
December 1998 and May 2002 VA audiometric examinations 
documenting the hearing loss are also cumulative of the 
evidence of record in May 1979, which then showed that the 
veteran had a hearing loss disability.  The private treatment 
records documenting treatment for otitis media and hearing 
loss are new, in that such evidence was not previously 
considered, but those records are not material because they 
do not indicate that the veteran's hearing loss is related to 
service.

The October 1998 statements indicating that the veteran had a 
hearing problem in 1985, or difficulty hearing for several 
years, are new, in that the evidence previously considered 
did not include any lay evidence regarding the onset of the 
hearing loss.  Those statements are not material, however, 
because they do not reflect a nexus between the current 
hearing problems and an in-service injury.  Evidence of the 
existence of a hearing loss many years after service are not 
probative of whether the hearing loss is due to service.

The finding by the otolaryngologist in December 1998 that the 
veteran's in-service noise exposure may have contributed to 
the hearing loss is not new and material because it is based 
on the veteran's reported history of having suffered noise 
exposure in service.  His contention of having served as a 
gunner while in service, and suffered hearing loss as a 
result, was considered by the RO in the May 1979 decision and 
refuted by the absence of any evidence of a hearing loss 
until 23 years following his separation from service.  A 
medical opinion that is based on the veteran's reported 
history, if that history has been previously considered and 
rejected, does not constitute new and material evidence.  
Molloy, 9 Vet. App. at 516; see also LeShore, 8 Vet. App. 
at 409.  For that reason the Board finds that the December 
1998 opinion is not new and material.  

The lay statements that the veteran presented in November 
1999, indicating that he was a gunner in the Navy and 
suffered a hearing loss after each incident, are also  not 
new and material.  The individuals are not competent to 
provide evidence of the veteran having suffered a loss of 
hearing in service, in that such an event is not subject to 
observation by another individual and requires medical 
knowledge.  Grottveit, 5 Vet. App. at 93 (1993).  As stated 
by the otolaryngologist in December 1998, it is not possible 
to determine whether the hearing loss occurred in service in 
the absence of audiometric testing conducted at that time.  
For that reason the lay evidence of a hearing loss in service 
is not probative of the veteran having incurred a hearing 
loss in service.  The probative value of the lay evidence of 
the veteran having been a gunner in service will be more 
fully discussed below.

The November 1999 statement in which the veteran indicated 
that he started having problems hearing in 1958 is also new, 
in that the evidence previously of record did not document 
the claimed onset of the hearing loss.  The evidence is not 
material, however, because it indicates that the hearing loss 
began two years after he was separated from service, and is 
not probative of the hearing loss having been caused by any 
in-service injury.  His assertions are not probative, 
therefore, of continuing symptomatology since the claimed 
injury occurred prior to 1956, or since his separation from 
service.

The veteran has indicated that the U.S.S. Higbee fired on 
North Korea while he was serving on the ship, and that he was 
unable to remember whether the North Koreans returned fire.  
He has also made multiple statements regarding his service as 
a gun loader during the Korean War.  The physician in May 
2002 indicated that the veteran's hearing loss above 
2000 Hertz was consistent with him having served as a gunner 
on a Navy destroyer for three years, including combat action 
in the Korean War.  The available evidence does not, however, 
establish that the veteran did, in fact, serve in combat.

As previously stated, If the veteran was engaged in combat 
with the enemy while in active service, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in such 
service satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there is no 
official records of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The veteran's discharge certificate indicates that his 
occupational specialty number was CS-3029-25, which the RO 
has determined to be a commissaryman.  He had only two years 
and three months of sea service, not three years as 
referenced by the examiner in May 2002, and he reported 
having worked as a cook for two and a half years.  His 
service training courses did not include any courses 
reflecting artillery or gunnery expertise, nor did he receive 
any citations indicative of combat service.

His service personnel records show that he was assigned to 
the Bremerton Naval Station from December 1952 to December 
1953, and to the U.S.S. Higbee from December 1953 to December 
1955.  The Korean War ended in January 1955.  38 C.F.R. 
§ 3.2(e) (2003).  Any combat service he may have had would 
have occurred, therefore, between December 1953 and January 
1955.

The history of the U.S.S. Higbee submitted by the veteran 
shows that, although the Navy destroyer participated in the 
Korean War, that participation ended in June 1953 when the 
ship returned to Long Beach for modernization.  The history 
does not reflect any combat duties for the U.S.S. Higbee 
after June 1953, until the ship participated in the Vietnam 
War beginning in 1965.  Therefore, the veteran could not have 
engaged in combat with enemy forces while he was assigned to 
the U.S.S. Higbee beginning in December 1953.  The only other 
sea service he had occurred after the Korean War ended.  For 
these reasons the Board finds that the veteran did not engage 
in combat while on active duty, and that his assertions of 
having suffered a hearing loss while acting as a gunner are 
not sufficient to establish that a hearing loss then 
occurred.

In rendering his opinion in May 2002 the otolaryngologist 
referenced the results of the May 2002 audiometric 
examination, during which the veteran reported having been 
exposed to frequent gunfire as a gun loader, and that he was 
aware of having a hearing loss when he separated from 
service.  The otolaryngologist found that the hearing loss 
above 2000 Hertz was consistent with the veteran's reported 
history of having served as a gunner for three years.  As 
previously stated, the veteran's assertions regarding his 
service as a gunner during the Korean War, and suffering from 
a hearing loss in service, were considered in the May 1979 
decision and refuted.  As found above, a medical opinion that 
is based on the veteran's reported history, if that history 
has been previously considered and rejected, does not 
constitute new and material evidence.  Molloy, 9 Vet. App. 
at 516; see also LeShore, 8 Vet. App. at 409.  

In addition, a finding that the hearing loss is "consistent 
with" noise exposure as a gunner in service does not mean 
that the examiner found that the hearing loss was caused by 
any in-service noise exposure.  As noted by the Court in 
Godfrey v. Brown, 8 Vet. App. 113, 122 (1995):

The diagnosis [of noise-induced hearing loss 
(NIHL)] is based on history, physical examination, 
and appropriate laboratory tests including full 
hearing tests.  Although there are audiometric 
configurations suggestive of the diagnosis, it may 
have many variations, and no one configuration fits 
all cases or excludes a case.  To compound matters, 
NIHL, like any other chronic disorder, may coexist 
with other lesions.  The diagnosis, which is 
circumstantial, is largely based on a careful 
history and is frequently made by exclusion, i.e., 
if other causes of hearing loss have been excluded, 
noise exposure has been adequate, and there is an 
appropriate hearing loss, it is customary to 
attribute the loss to that cause.  The diagnosis 
must be made individually, and one should avoid the 
statistical epidemiologic error of believing that 
noise exposure and hearing loss are necessarily 
causally related.

Citing P. W. Alberti, "Occupational Hearing 
Loss," in Diseases of the Nose, Throat, Ear, Head 
and Neck 1060 (J.J. Ballenger, ed., 14th ed. 1991).

As stated by the examiner in December 1998, a determination 
regarding an etiological relationship between noise exposure 
in service and a subsequent hearing loss is not possible in 
the absence of an audiometric examination on separation from 
service.  For these reasons the Board finds that the May 2002 
medical opinion is not probative of such a relationship and 
is not, therefore, new and material.  

In summary, although some of the evidence submitted following 
the May 1979 decision is new, that evidence is not material 
because it does not bear directly and substantially on the 
issue of whether the veteran's hearing loss is related to an 
in-service injury.  For that reason the Board finds that new 
and material evidence has not been submitted, and the claim 
of entitlement to service connection for hearing loss is not 
reopened.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of an injury to the right hand is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of a nose injury is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of an injury to the right hip is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of an injury to the right knee is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
is not reopened.

The appeal is denied.



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



